


Exhibit 10.2

 

TERMINATION AND FORGIVENESS OF ACCRUED SALARY

 

This Agreement is entered into as of the 7th day of November, 2007 by and
between Teeka Tan Products, Inc., a Delaware corporation (the “Company”) and
Brian S. John (“John”) and Richard A. Miller (“Miller”), officers, directors and
employees of the Company. John and Miller are hereinafter collectively referred
to as the “Company Officers.”

 

WHEREAS, each of the Company Officers is a party to an employment agreement with
the Company pursuant to which he is to be paid a salary for his services to the
Company, which such agreement terminates on April 15, 2008, copies of which are
attached hereto as Exhibits A and B, respectively.

 

WHEREAS, other than compensation which is payable to him under the terms of his
employment agreement, no Company Officer is entitled to any additional
compensation for his services to the Company including any Company subsidiary.

 

WHEREAS, in order to conserve cash each of the Company Officers has orally
agreed to defer the payment of his compensation.

 

WHEREAS, each Company Officer has previously forgiven all accrued but unpaid
compensation due him through October 31, 2007.

 

WHEREAS, the Company has entered into a transaction with Taiyuan Rongan Business
Trading Company Limited, a Chinese private company (“Taiyuan Rongan”), pursuant
to the form of Stock for Stock Equivalent Exchange Agreement and Plan (the
“Agreement”).

 

WHEREAS, on the closing date of the Agreement each of the Company Officers will
tender his resignation as an officer and director of the Company.

 

WHEREAS, through close of business today the Company owned the Company Officers
an aggregate of $5,754.00 in accrued but unpaid compensation under the terms of
the employment agreements.

 

WHEREAS, pursuant to the terms of the Agreement and in anticipation of such
closing the Company Officers wish to terminate their respective employment
agreement and to forgiven all accrued and unpaid compensation from November 1,
2007 through the date of such termination.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.          Recitals. The foregoing recitals are true and correct.

 

2.          Termination of the John Employment Agreement. John hereby
voluntarily terminates the John Employment Agreement and represents, warrants
and covenants his understanding that he is not entitled to any compensation from
the Company pursuant to the terms of the John Employment Agreement or otherwise
as a result of such termination.

 

1

--------------------------------------------------------------------------------




3.          Termination of the Miller Employment Agreement. Miller hereby
voluntarily terminates the John Employment Agreement and represents, warrants
and covenants his understanding that he is not entitled to any compensation from
the Company pursuant to the terms of the Miller Employment Agreement or
otherwise as a result of such termination.

 

4.          Forgiveness of Accrued Compensation. Each of the Company Officers
agrees to irrevocably forgive the amount of accrued but unpaid compensation due
him as set forth below, which such accrued but unpaid compensation represents
all amounts due him by the Company and any subsidiary through the date hereof:

 

 

Name

Amount

 

 

Brian S. John

$2,877.00

 

Richard A. Miller

  2,877.00

 

$5,754.00

 

5.          Amendment or Assignment. No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is
evidenced by a written instrument, executed by the party against which such
modification, waiver, amendment, discharge, or change is sought.

 

6.          Notices. All notices, demands or other communications given
hereunder shall be in writing and shall be deemed to have been duly given on the
day when delivered in person or transmitted by confirmed facsimile transmission
or on the third calendar day after being mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the 5499 North
Federal Highway, Suite D, Boca Raton, Florida 33487 or to such other address as
any party hereto shall designate to the other for such purpose in the manner
herein set forth.

 

7.          Entire Agreement. This Agreement contains all of the understandings
and agreements of the parties with respect to the subject matter discussed
herein. All prior agreements, whether written or oral, are merged herein and
shall be of no force or effect.

 

8.          Severability. The invalidity, illegality or unenforceability of any
provision or provisions of this Agreement will not affect any other provision of
this Agreement, which will remain in full force and effect, nor will the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision. In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be reformed, construed and enforced as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

9.          Construction and Enforcement. This Agreement shall be construed in
accordance with the laws of the State of Florida, without and application of the
principles of conflicts of laws. If it becomes necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
and such legal action results in a final judgment in favor of such party
(“Prevailing Party”), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred, including, but not limited to, all attorney’s
fees, court costs and other expenses incurred throughout all negotiations,
trials or appeals undertaken in order to enforce the Prevailing Party’s rights
hereunder. Any suit, action or proceeding with respect to this Agreement shall
be brought in the state or federal courts located in Broward County in the State
of Florida. The parties hereto hereby accept the exclusive jurisdiction and
venue of those courts for the purpose of any such suit, action or proceeding.
The parties hereto hereby irrevocably waive, to the fullest extent permitted by
law, any objection that any of them may now or hereafter have to the laying of
venue of any suit, action or

 

2

--------------------------------------------------------------------------------




proceeding arising out of or relating to this Agreement or any judgment entered
by any court in respect thereof brought in Broward County, County Florida, and
hereby further irrevocably waive any claim that any suit, action or proceeding
brought in Broward County, Florida, has been brought in an inconvenient forum.

 

10.        Binding Nature, No Third Party Beneficiary. The terms and provisions
of this Agreement shall be binding upon and inure to the benefit of the parties,
and their respective successors and assigns, and is made solely and specifically
for their benefit. No other person shall have any rights, interest or claims
hereunder or be entitled to any benefits under or on account of this Agreement
as a third-party beneficiary or otherwise.

 

11.        Counterparts. This Agreement may be executed in any number of
counterparts, including facsimile signatures which shall be deemed as original
signatures. All executed counterparts shall constitute one Agreement,
notwithstanding that all signatories are not signatories to the original or the
same counterpart.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TEEKA TAN PRODUCTS, INC.

 

 

By:

/s/ Brian S. John

 

Brian S. John, President

 

 

/s/ Brian S. John

Brian S. John

 

/s/ Richard A. Miller

Richard A. Miller

 

3

--------------------------------------------------------------------------------